      Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 1 of 23 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 American Telugu Association,

      Plaintiff,

                                                   Case No. 1:19-cv-1106
 v.

 American Telangana Association,                   Jury Trial Demanded

      Defendant.



                                            Complaint


The Plaintiff, American Telugu Association, submits this Complaint against Defendant,

American Telangana Association, and alleges as follows:

                                     Jurisdiction and Venue

      1. This action arises under the Lanham Act 15 U.S.C. § 1051 et seq., among other bases.

      2. This court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331

because Telugu Association’s claim for a trademark infringement arises under the Lanham Act.

      3. This court has supplemental jurisdiction under 28 U.S.C. § 1367 over the pendent state-

law claims brought in this action because they are so related to the Lanham Act claims for

which this court has original jurisdiction that they form part of the same case and controversy.

      4. Plaintiff, American Telugu Association (“Telugu Association”), is a Not-for-Profit

Corporation organized and existing under the laws of Illinois, with a place of business in

Naperville, Illinois.


                                            Page 1 of 23 
    Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 2 of 23 PageID #:2




    5. Defendant, American Telangana Association (“Telangana Association”) is an Illinois

Not-For-Profit Corporation with a place of business in Naperville, IL. Illinois Secretary of State

records show that Telangana Association’s registered agent, Karunakar Madhavaram, has an

address of 44 Wood Oaks Dr., South Barrington, IL 60010.

    6. The court has personal jurisdiction over Telangana Association because Telangana

Association resides in Illinois within the Northern District of Illinois.

    7. Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because Telangana

Association resides in the Northern District of Illinois.

    8. Venue alternatively is proper in this district under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the Plaintiff’s claims occurred within the Northern

District of Illinois. In particular, for example, on information and belief, Telangana Association

operates its website at atausa.org having infringing use of ATA from within the Northern

District of Illinois. As a further example, on information and belief, Telangana Association

undertook acts of trademark infringement within the Northern District of Illinois. On

information and belief, Telangana Association continues to operate and control the atausa.org

and perform infringing acts from within the Northern District of Illinois.

                                              Parties

    9. Telugu Association is a not-for-profit corporation incorporated on September 26, 1990.

Opposer is one of the oldest and one of the largest organizations promoting Telugu culture and

serving persons of Telugu origin in the Unites States.

    10. Telangana Association is a not-for-profit corporation with a mailing address in

Naperville, IL.

                                      Nature of the Action

                                                   
                                            Page 2 of 23 
    Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 3 of 23 PageID #:3




   11. The president and certain officers and founders of the Telangana Association

undertook to operate the rival Telangana Association in competition with Telugu Association,

while they were members of Telugu Association. Telugu Association brings this action to

remedy and stop the infringement arising out of Telangana Association’s wrongful use of ATA

and ఆటా in the relevant marketplace, and Telangana Association’s wrongful use of ATA in



cybersquatting by Telangana Association’s use of atausa.org and ataconvention.org, among

other violations further explained below.

   12. Telangana Association’s acts have damaged and continue to damage Telugu

Association, including reputationally.

                       Telugu Association’s Trademarks and Services

   13. Telugu Association adopted the trademark ATA (the “ATA Mark”) and the trademark




                                               (the “Composite Mark”), (collectively, “Telugu

Marks”).
                                                   
                                            Page 3 of 23 
    Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 4 of 23 PageID #:4




   14. Telugu Association is using and has used the ATA Mark in interstate commerce in

connection with rendering at least the services of (“Telugu Association Services”):

           a. Association services, namely, promoting the interests of persons of Telugu

               origin;

           b. Association services, namely, promoting Telugu culture and Telugu cultural

               heritage;

           c. Social club services, namely, arranging, organizing and hosting social events and

               get-togethers for club members, including but not limited to for the purpose of

               preserving the Telugu cultural heritage;

           d. Education services, namely, providing conferences, workshops, and seminars in

               the fields of Telugu culture and literacy; and,

           e. Arranging, organizing and hosting cultural, educational, and social events for

               the purpose of celebrating and preserving Telugu culture and Telugu cultural

               heritage.

   15. Telugu Association is using and has used the ATA Mark continuously in commerce in

connection with rendering the services provided in paragraph 14 since at least as early as July,

1991.

   16. As a result of Telugu Association’s use of the ATA Mark, Telugu Association has

accrued common law trademark rights and substantial goodwill in the ATA Mark.

   17. Telugu Association is the owner of U.S. Trademark Registration No. 5,174,800 for the

ATA Mark. A copy of the registration certificate for US Trademark Registration No. 5,174,800

is attached as Exhibit A.



                                                  
                                           Page 4 of 23 
    Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 5 of 23 PageID #:5




    18. Telugu Association is using and has used the Composite Mark in interstate commerce in

connection with Telugu Association rendering at least the services of:

            a. Association services, namely, promoting the interests of persons of Telugu

                origin;

            b. Association services, namely, promoting Telugu culture and Telugu cultural

                heritage;

            c. Social club services, namely, arranging, organizing and hosting social events and

                get-togethers for club members, including but not limited to, for the purpose of

                preserving the Telugu cultural heritage;

            d. Education services, namely, providing conferences, workshops, and seminars in

                the fields of Telugu culture and literacy; and,

            e. Arranging, organizing and hosting cultural, educational, and social events for

                the purpose of celebrating and preserving Telugu culture and Telugu cultural

                heritage.

    19. Telugu Association is using and has used the Composite Mark continuously in

commerce in connection with rendering the services provided in paragraph 18 since at least as

early as July, 1991.

    20. As a result of Telugu Association’s use of the Composite Mark, Telugu Association has

accrued common law trademark rights and substantial goodwill in the Composite Mark.

    21. On December 7, 2016, Telugu Association filed US trademark application serial number

87260816 seeking to register its Composite Mark, and that application is currently pending at

the United States Patent and Trademark Office (USPTO).



                                                  
                                           Page 5 of 23 
    Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 6 of 23 PageID #:6




    22. The Composite Mark is a distinctive trademark in relation to the services of paragraph

18 and Telugu Association’s Services.

    23. The ATA Mark is a distinctive trademark in relation to the Telugu Association’s

Services.

                               Telangana Association’s Activities

    24. In 2016, the president and certain officers and founders of the Telangana Association

undertook to operate the rival Telangana Association in competition with Telugu Association,

while at the same time they were also members of Telugu Association.

    25. Mr. Satyanarayana Reddy Kandimalla, also known as Saty Kandimalla, is the president

of Telangana Association and he was a trustee of the Telugu Association from 2009 to 2016.

Mr. Kandimalla was also a prior treasurer of Telugu Association.

    26. Mr. Karunakar Madhavaram is the chairman of the board of Telangana Association and

he was a trustee of the Telugu Association from 2009 to 2014 and was president of the Telugu

Association from 2013 to 2014. Mr. Madhavaram was also a prior treasurer of Telugu

Association.

    27. Telangana Association provides at least the following services (“Telangana Association

Services”):

              a. Social association services, namely, promoting the Telugu cultural heritage.

              b. Social club services for the purpose of preserving the Telugu cultural heritage,

                 namely, arranging, organizing and hosting social events and get-togethers for

                 club members;

              c. Arranging, organizing and hosting educational conferences, social events and

                 get-togethers for the purpose of preserving the Telugu cultural heritage; and,
                                                   
                                            Page 6 of 23 
    Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 7 of 23 PageID #:7




           d. Education services, namely, providing events in the fields of Telugu culture.

   28. Recently, Telangana purports to frame its Telugu related services in terms of Telangana

culture and Telangana cultural heritage using the terms “Telangana” and/or “Telanganite.” For

example, Telangana Association filed trademark application 87/676,145 (the ‘145 application)




at the USPTO seeking to register the mark                             , which comprises the

Telugu Language ATA. In the ‘145 application when it was filed, Telangana Association

declared that it had used and was using the mark of the ‘145 application in connection with the

following services (“Telangana Association Services Framed in Telanganite Terms”):

           a. Social association services, namely, promoting the Telanganite cultural heritage

               and maintaining the identity of people of Telanganite origin;

           b. Social club services for the purpose of preserving the Telanganite cultural

               heritage and maintaining the identity of people of Telanganite origin, namely,

               arranging, organizing and hosting social events and get-togethers for club

               members;

           c. arranging, organizing and hosting educational conferences, social events and

               get-togethers for the purpose of preserving the Telanganite cultural heritage and

               maintaining the identity of people of Telanganite origin; and,

           d. education services, namely, providing conferences, workshops, seminars and

               discussion forums in the fields of Telanganite literacy and culture

   29. Telangana Association’s website at ATAUSA.ORG provides that Telangana

Association is a non-profit organization devoted to the awareness, promotion, and preservation
                                                 
                                          Page 7 of 23 
    Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 8 of 23 PageID #:8




of the culture and traditions of Telangana.

    30. However, Telangana/Telanganite culture, cultural heritage, and traditions--to whatever

extent such classifications exists--is at least largely Telugu culture, cultural heritage, and

traditions.

    31. On information and belief, Telangana Association hosted a conference in 2018 that

included cultural programs that reflect Telugu culture and heritage and were presented in the

Telugu/Sanskrit language. See Exhibit B.

    32. Persons of Telugu origin include, but are not limited to, persons who originate or

whose ancestors originate from the state of Telangana in India.

    33. The Telugu language is an official language of the state of Telangana, India.

    34. Telangana Association operates the website at ATAUSA.ORG where it advertises and

renders its services, at least in part.

    35. Telangana Association operates the website at ATACONVENTION.ORG where it

advertises and renders its services, at least in part, including its convention.

    36. Telugu Association operates a conference website at ATACONFERENCE.ORG.

    37. ATACONVENTION.ORG is confusingly similar to ATACONFERENCE.ORG.

    38. Telangana Association has and is using ATA in connection with offering, advertising,

and rendering its services, including Telangana Association Services, in commerce, including at

ATAUSA.ORG and ATACONVENTION.ORG.

    39. For example, Telangana uses ATA in its logo (“Telangana Logo”):




                                                    
                                             Page 8 of 23 
    Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 9 of 23 PageID #:9




    40. Telangana Association uses the Telangana Logo on its website and on at least some of

its advertising materials in connection with its services.

    41. As another example, Telangana has and is using ATA in the form “ATA-Telangana”.

    42. Telugu Association’s first use of the ATA Mark was before Telangana Association’s

first use of ATA. Therefore, Telugu Association has priority of use in it ATA Mark. Telugu

Association’s first use of the Composite Mark was before Telangana Association’s first use of

ATA. Therefore, Telugu Association has priority of use in the Composite Mark.


    43. Telangana uses the Telugu language characters        ఆటా (“Telugu Language ATA”) in

connection with offering, advertising, and rendering its services, including Telangana

Association Services, in commerce.


                                                   
                                            Page 9 of 23 
  Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 10 of 23 PageID #:10




   44.   ఆటా transliterates to “ATA” in Latin/English characters.


   45.   ఆటా sounds the same as the ATA mark.

   46. At least a substantial portion of Telugu Association’s members/customers and target


members/customers would recognize that    ఆటా transliterates to “ATA.”

   47. On information and belief, at least at a substantial portion of Telangana Association’s


members/customer and target members/customers would recognize that        ఆటా transliterates

to “ATA.”

   48. Telugu Association’s target members/customers overlap Telangana Association’s target

members/customers.

   49. One example use by Telangana Association of the Telugu Language ATA is




                         (“First Example Use of Telugu Language ATA”). This First Example

Use of Telugu Language ATA is in use on Telangana Association’s website at

https://www.atausa.org/Event/EventDetails?EventName=world-telangana-convention-

2018&Type=past&eid=3 and in connection with a conference that it held in 2018. See Exhibit
                                                
                                         Page 10 of 23 
     Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 11 of 23 PageID #:11




C.

     50. Telangana Association has and is using Telugu Language ATA in connection with

offering, advertising, and rendering its services, including Telangana Association Services, in

commerce, including at ATAUSA.ORG.

     51. Telugu Association’s first use of each of the Telugu Marks was before first Telangana

Association’s first use of Telugu Language ATA. Therefore, Telugu Association has priority of

use in it each of the Telugu Marks.

     52. Telangana adopted ATA and Telugu Language ATA with knowledge of the Telugu

Marks.

     53. Telangana’s use of ATA and of the Telugu Language ATA was not authorized by

Telugu Association.

     54. On information and belief, Telangana Association adopted and used ATA and the

Telugu Language ATA with the bad faith intent to confuse potential

members/customers/donors in the relevant marketplace, while knowing of Telugu

Association’s long use of and rights in the ATA Mark and the Composite Mark.

     55. Telugu Association demanded that Telangana Association stop use of ATA and the

Telugu Language ATA, but Telangana Association has not stopped such use.

                     Count I: Trademark Infringement; 15 U.S.C. 1114(a)

     56. Telugu Association repeats and restates its allegations from paragraphs 1 through 55 as

its allegation for this paragraph 56.

     57. ATA, in the forms used by Telangana Association, is identical or highly similar to

Telugu Association’s ATA Mark.

     58. Telangana’s Services are highly similar to Telugu Association Services.

                                                  
                                           Page 11 of 23 
   Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 12 of 23 PageID #:12




    59. Telangana Association Services Framed in Telanganite Terms are highly similar to

Telugu Association Services.

    60. Telangana Association has infringed and continues to infringe Telugu Association’s

ATA Mark in commerce by various acts using ATA, in various forms, in the offering and

rendering its services, including Telangana’s Services, without Telugu Association’s consent.

This use of the mark is likely to cause confusion, to cause mistake, and to deceive.

    61. Telangana Association’s use of ATA, in various forms, is a reproduction, counterfeit,

copy, or colorable imitation of the registered ATA Mark in connection with the sale, offering

for sale, distribution, or advertising of its services, including Telangana’s Services, in commerce,

and such use is likely to cause confusion, or to cause mistake, or to deceive.

    62. Telangana Association’s use of ATA, in various forms, has and is causing damage to

Telugu Association.

    63. By reason of Telangana Association’s acts alleged herein, Telugu Association has and

will suffer damage to its association, reputation, and good will.

    64. The conduct of Telangana Association is causing and, unless enjoined and restrained by

this Court, will continue to cause Telugu Association great and irreparable injury that cannot

fully be compensated or measured in money. It would be difficult to ascertain the amount of

compensation which would afford Telugu Association adequate relief for the continuing acts of

Telangana Association, and a multiplicity of judicial proceedings would be required. Telugu

Association has no adequate remedy at law. Telugu Association is entitled to injunctive relief

prohibiting Telangana Association from using ATA and confusingly similar marks, and

ordering Telangana Association to turn over to Telugu Association control of the

ATAUSA.ORG and ATACONVENTION.ORG.

                                                  
                                           Page 12 of 23 
   Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 13 of 23 PageID #:13




    65. Telangana Association’s foregoing acts of infringement are willful and intentional, with

utter disregard of and with indifference to the rights of Telugu Association.

                    Count II: Trademark Infringement; 15 U.S.C. 1114(a)

    66. Telugu Association repeats and restates its allegations from paragraphs 1 through 65 as

its allegation for this paragraph 66.

    67. The Telugu Language ATA as used by Telangana Association is highly similar to Telugu

Association’s ATA Mark.

    68. Telangana’s Services are highly similar to Telugu Association Services.

    69. Telangana Association Services Framed in Telanganite Terms are highly similar to

Telugu Association Services.

    70. Telangana Association has infringed and continues to infringe Telugu Association’s

ATA Mark in commerce by various acts using the Telugu Language ATA in the offering and

rendering of Telangana Association’s services, including Telangana’s Services, without Telugu

Association consent. This use of the Telugu Language ATA is likely to cause confusion, to

cause mistake, and to deceive.

    71. Telangana Association’s use of Telugu Language ATA is a reproduction, counterfeit,

copy, or colorable imitation of the registered ATA Mark in connection with the sale, offering

for sale, distribution, or advertising of Telangana Association’s services, including Telangana’s

Services, in commerce, and such use is likely to cause confusion, or to cause mistake, or to

deceive.

    72. Telangana Association’s use of the Telugu Language ATA has and is causing damage to

Telugu Association.

    73. By reason of Telangana Association’s acts alleged herein, Telugu Association has and

                                                 
                                          Page 13 of 23 
   Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 14 of 23 PageID #:14




will suffer damage to its association, reputation, and good will.

    74. The conduct of Telangana Association is causing and, unless enjoined and restrained by

this Court, will continue to cause Telugu Association great and irreparable injury that cannot

fully be compensated or measured in money. It would be difficult to ascertain the amount of

compensation which would afford Telugu Association adequate relief for the continuing acts of

Telangana Association, and a multiplicity of judicial proceedings would be required. Telugu

Association has no adequate remedy at law. Telugu Association is entitled to injunctive relief

prohibiting Telangana Association from using the Telugu Language ATA and confusingly

similar marks.

    75. Telangana Association’s foregoing acts of infringement are willful and intentional, with

utter disregard of and with indifference to the rights of Telugu Association.

                   Count III: Trademark Infringement; 15 U.S.C. 1125(a)

    76. Telugu Association repeats and restates its allegations from paragraphs 1 through 75 as

its allegation for this paragraph 76.

    77. ATA as used by Telangana Association is identical or highly similar to Telugu

Association’s ATA Mark and the Composite Mark.

    78. Telangana’s Services are highly similar to Telugu Association Services.

    79. Telangana Association Services Framed in Telanganite Terms are highly similar to

Telugu Association Services.

    80. Telangana Association has infringed and continues to infringe the Telugu Marks in

commerce by various acts using ATA, in various forms, in the offering and rendering of

Telangana Association’s services, including Telangana’s Services, without Telugu Association’s

consent. This use of the mark is likely to cause confusion, to cause mistake, and to deceive.

                                                  
                                           Page 14 of 23 
   Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 15 of 23 PageID #:15




    81. Telangana Association’s use of ATA, in various forms, in connection with Telangana

Association’s services in commerce is likely to cause confusion, to cause mistake, or to deceive

as to the affiliation, connection, or association of the Telangana Association with Telugu

Association as to the origin, sponsorship, or approval of Telangana Association’s services,

including Telangana’s Services, by Telugu Association.

    82. Telangana Association’s use of ATA, in various forms, in connection with Telangana

Association’s services is likely to deceive, confuse, and mislead members/donors/customers

and prospective members/donors/customers to believe that Telangana Association’s services,

including Telangana’s Services, originate, emanate from or are authorized or approved by, or

are in some manner associated or affiliated with Telugu Association.

    83. Telangana Association’s use of ATA, in various forms, has and is causing damage to

Telugu Association.

    84. By reason of Telangana Association’s acts alleged herein, Telugu Association has and

will suffer damage to its association, reputation, and good will.

    85. The conduct of Telangana Association is causing and, unless enjoined and restrained by

this Court, will continue to cause Telugu Association great and irreparable injury that cannot

fully be compensated or measured in money. It would be difficult to ascertain the amount of

compensation which would afford Telugu Association adequate relief for the continuing acts of

Telangana Association, and a multiplicity of judicial proceedings would be required. Telugu

Association has no adequate remedy at law. Telugu Association is entitled to injunctive relief

prohibiting Telangana Association from using ATA and confusingly similar marks, and

ordering Telangana Association to turn over to Telugu Association control of the

ATAUSA.ORG and ATACONVENTION.ORG.

                                                  
                                           Page 15 of 23 
   Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 16 of 23 PageID #:16




    86. Telangana Association’s foregoing acts of infringement under 15 USC 1125(a) are

willful and intentional, with utter disregard of and with indifference to the rights of Telugu

Association.

                    Count IV: Trademark Infringement; 15 U.S.C. 1125(a)

    87. Telugu Association repeats and restates its allegations from paragraphs 1 through 86 as

its allegation for this paragraph 87.

    88. Telugu Language ATA as used by Telangana Association is highly similar to Telugu

Association’s ATA Mark and Composite Mark.

    89. Telangana’s Services are highly similar to Telugu Association Services.

    90. Telangana Association Services Framed in Telanganite Terms are highly similar to

Telugu Association Services.

    91. Telangana Association has infringed and continues to the Telugu Marks in commerce

by various acts using Telugu Language ATA in the offering and rendering of Telangana

Association’s services, including Telangana’s Services, without Telugu Association’s consent.

This use of the mark is likely to cause confusion, to cause mistake, and to deceive.

    92. Telangana Association’s use of Telugu Language ATA in connection with Telangana’s

Services in commerce is likely to cause confusion, to cause mistake, or to deceive as to the

affiliation, connection, or association of the Telangana Association with Telugu Association as

to the origin, sponsorship, or approval of Telangana Association’s services, including

Telangana’s Services, by Telugu Association.

    93. Telangana Association’s use of Telugu Language ATA in connection with Telangana

Association’s Services is likely to deceive, confuse, and members/donors/customers and

prospective members/donors/customers to believe that Telangana Association’s services,

                                                  
                                           Page 16 of 23 
   Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 17 of 23 PageID #:17




including Telangana’s Services, originate, emanate from or are authorized or approved by, or

are in some manner associated or affiliated with Telugu Association.

    94. Telangana Association’s use of Telugu Language ATA Mark has and is causing damage

to Telugu Association.

    95. By reason of Telangana Association’s acts alleged herein, Telugu Association has and

will suffer damage to its association, reputation, and good will.

    96. The conduct of Telangana Association is causing and, unless enjoined and restrained by

this Court, will continue to cause Telugu Association great and irreparable injury that cannot

fully be compensated or measured in money. It would be difficult to ascertain the amount of

compensation which would afford Telugu Association adequate relief for the continuing acts of

Telangana Association, and a multiplicity of judicial proceedings would be required. Telugu

Association has no adequate remedy at law. Telugu Association is entitled to injunctive relief

prohibiting Telangana Association from using the Telugu Language ATA and confusingly

similar marks.

    97. Telangana Association’s foregoing acts of infringement under 15 USC 1125(a) are

willful and intentional, with utter disregard of and with indifference to the rights of Telugu

Association.

                  Count V: Cybersquatting/Cyberpiracy; 15 U.S.C. 1125(d)

    98. Telugu Association repeats and restates its allegations from paragraphs 1 through 97 as

its allegation for this paragraph 98.

    99. The ATAUSA.ORG domain name begins with Telugu Association’s ATA. The

characters “USA” are descriptive, weak, do not distinguish the domain name from ATA Mark.

    100. The ATAUSA.ORG domain name is confusingly similar to Telugu Association’s ATA

                                                  
                                           Page 17 of 23 
   Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 18 of 23 PageID #:18




Mark.

    101. ATA Mark was distinctive at or before the time of registration of the ATAUSA.ORG.

    102. On information and belief, Telangana Association had and has a bad faith intent to

profit from ATA Mark in using the ATAUSA.ORG, at least by creating a likelihood of

confusion as to the source sponsorship, affiliation, or endorsement of ATAUSA.ORG.

    103. On information and belief, Telangana Association had and has a bad faith intent to

profit from ATA Mark in using the ATAUSA.ORG, at least by intending to profit by

appropriating the goodwill and recognition connected with the ATA Mark in the relevant

community.

    104. Telangana Association violated 15 USC 1125(d) by using ATAUSA.ORG.




                 Count VI: Cybersquatting/Cyberpiracy; 15 U.S.C. 1125(d)

    105. Telugu Association repeats and restates its allegations from paragraphs 1 through 104

as its allegation for this paragraph 105.

    106. The ATACONVENTION.ORG domain name begins with Telugu Association’s ATA

Mark. The word “convention” in the domain name is descriptive, weak, and does not

distinguish the domain name from the ATA Mark.

    107. The ATACONVENTION.ORG domain name is confusingly similar to Telugu

Association’s ATA Mark.

    108. Telugu Association operates a conference website at ATACONFERENCE.ORG.

    109. Telangana Association operate its convention website at ATACONVENTION.ORG.

    110. ATACONVENTION.ORG is confusingly similar to ATACONFERENCE.ORG.

    111. The ATA Mark was distinctive at or before the time of registration of the
                                                   
                                            Page 18 of 23 
   Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 19 of 23 PageID #:19




ATACONVENTION.ORG.

    112. On information and belief, Telangana Association had and has a bad faith intent to

profit from the ATA Mark in using the ATACONVENTION.ORG, at least by creating a

likelihood of confusion as to the source sponsorship, affiliation, or endorsement of

ATACONVENTION.ORG.

    113. On information and belief, Telangana Association had and has a bad faith intent to

profit from ATA Mark in registering and/or using the ATACONVENTION.ORG, at least by

intending to profit by appropriating the goodwill and recognition connected with the ATA

Mark in the relevant community.

    114. Telangana Association violated 15 USC 1125(d) by using ATACONVENTION.ORG.




          Count VII: Illinois Uniform Deceptive Trade Practices Act Violations

    115. Telugu Association repeats and restates its allegations from paragraphs 1 through 114

as its allegation for this paragraph 115.

    116. Section (2)(a) of the Illinois Uniform Deceptive Trade Practices Act, (“DTPA”)

provides that a person engages in a deceptive trade practice when, in the course of his or her

business, vocation, or occupation, the person: … (2) causes likelihood of confusion or of

misunderstanding as to the source, sponsorship, approval, or certification of goods or services;

(3) causes likelihood of confusion or of misunderstanding as to affiliation, connection, or

association with or certification by another; …[or] (5) represents that goods or services have

sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not

have or that a person has a sponsorship, approval, status, affiliation, or connection that he or

she does not have….” 815 ILCS 510/2(a).
                                                   
                                            Page 19 of 23 
  Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 20 of 23 PageID #:20




    117. Telangana Association engaged in a deceptive trade practice by the unauthorized use

of ATA, in various forms, in connection with Telangana Association’s services, including

Telangana Services, in commerce, which is likely to cause confusion, to cause mistake, or to

deceive as to the affiliation, connection, or association of the Telangana Association with

Telugu Association and as to the origin, sponsorship, or approval of Telangana Association’s

services, including Telangana Services, by Telugu Association.

    118. Telangana Association engaged in a deceptive trade practice by the unauthorized use

of Telugu Language ATA, which is likely to cause confusion, to cause mistake, or to deceive as

to the affiliation, connection, or association of the Telangana Association with Telugu

Association and as to the origin, sponsorship, or approval of Telangana Association’s services,

including Telangana Services, by Telugu Association.

    119. Telangana Association engaged in a deceptive trade practice by the unauthorized use

of ATA on and in connection with the domain names ATAUSA.ORG and

ATACONFERENE.ORG and the corresponding websites, which is likely to cause confusion,

to cause mistake, or to deceive as to the affiliation, connection, or association of the Telangana

Association with Telugu Association and as to the origin, sponsorship, or approval of

Telangana Association’s services, including Telangana Services, Services by Telugu Association.

    120. Under Section 3 of the DTPA, the court may grant injunctive relief on terms that the

court considers reasonable. 815 ILCS 510/3.

    121. Telangana Association willfully engaged in the foregoing deceptive trade practices.




                               Count VIII: Unfair Competition

    122. Telugu Association repeats and restates its allegations from paragraphs 1 through 121
                                                 
                                          Page 20 of 23 
   Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 21 of 23 PageID #:21




as its allegation for this paragraph 122.

    123. Telangana Association’s aforesaid activities, including its use of ATA, in various forms,

and Telugu Language ATA, constitutes unfair competition and an infringement of Telugu

Association’s common law trademark rights in the ATA Mark and the Composite Mark.

    124. Telugu Association has been damaged by Telangana Association’s unfair competition

and infringement.

    125. This unfair competition and infringement has caused, and unless enjoined, will

continue to cause Telugu Association irreparable harm.

    126. Telangana Association’s unfair competition activities and infringement were willful.

    127. Telugu Association has no adequate remedy at law.



                                        Request for Relief

Plaintiff, Telugu Association, respectfully asks this Court to enter judgment in its favor and

against Telangana Association, on all Counts of this Complaint, and to enter an Order:

    A. Enjoining Telangana Association to stop and against any use of ATA and confusingly

        similar marks;

    B. Enjoining Telangana Association to stop and against any use of the Telugu Language

        ATA (ఆటా) and confusingly similar marks;



    C. Enjoining Telangana Association and all other entities, agents, or persons acting in

        concert with Telangana Association to stop all use of and to transfer control of the

        domain names ATAUSA.ORG and ATACONVENTION.ORG to Telugu

        Association;
                                                   
                                            Page 21 of 23 
Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 22 of 23 PageID #:22




D. Enjoining Telangana Association to destroy all marketing and other material comprising

    ATA or ఆటా;



E. Awarding to Telugu Association actual damages and/or statutory damages, as Telugu

    Association may elect if necessary, as a result of Telangana Association’s wrongful

    conduct in an amount to be determined at trial;

F. Awarding to Telugu Association any profits received by Telangana Association in

    connection with Telangana Association’s wrongful conduct;

G. A finding that Telangana Association’s violations of the Lanham Act were willful;

H. A finding that Telangana Association’s violations of the Illinois Uniform Deceptive

    Trade Practices Act were willful;

I. A finding that Telangana Association’s unfair competition activities and infringements

    were willful.

J. Increasing the award of damages under 15 USC 1117(a) to three times actual damages;

K. Finding that Telangana Association’s violations of the Lanham Act constitute an

    exceptional case;

L. Awarding Telugu Association its attorney fees;

M. Awarding Telugu Association its costs;

N. Awarding to Telugu Association punitive damages for Telangana Association’s

    wrongful conduct; and,

O. Awarding Telugu Association such other relief as the Court deems proper and just.



                                          *****

                                               
                                        Page 22 of 23 
  Case: 1:19-cv-01106 Document #: 1 Filed: 02/14/19 Page 23 of 23 PageID #:23




                                          Jury Demand
Telugu Association demands a trial by jury on all issues so triable.


                                             *****
Date: February 14, 2019.
                                                Respectfully Submitted,

                                                AMERICAN TELUGU ASSOCIATION,

                                                By his attorneys,


                                                /s/Eric R. Waltmire______________
                                                Eric R. Waltmire, ARDC No. 6287632
                                                eric@ericksonlawgroup.com
                                                Erickson Law Group, PC,
                                                1749 S. Naperville Rd. Suite 202
                                                Wheaton, IL 60189
                                                Phone: 630-665-9404




                                                  
                                           Page 23 of 23 
